Citation Nr: 1736252	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  04-34 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to higher initial ratings for tinea unguium, manus, and pedis (skin disorder) rated as 10 percent disabling from October 1, 2002, and 30 percent from April 6, 2009.

2.  Entitlement to initial ratings in excess of 0 percent from October 1, 2002, 10 percent from January 29, 2004, and 30 percent from April 3, 3009, for an anxiety disorder with primary insomnia.

3.  Entitlement to initial rating in excess of 30 percent from August 18, 2011, for an anxiety disorder with primary insomnia.

4.  Entitlement to a separate compensable rating for a right hip disability rated as part of a combined 10 percent disability rating for degenerative joint disease of the hips and shoulders from October 1, 2002, and entitlement to a separate rating in excess of 10 percent from April 3, 2009.

5.  Entitlement to separate compensable rating for a left hip disability rated as part of a combined 10 percent disability rating for degenerative joint disease of the hips and shoulders from October 1, 2002, and entitlement to a separate rating in excess of 10 percent from April 3, 2009.

6.  Entitlement to separate compensable rating for a right shoulder disability rated as part of a combined 10 percent disability rating for degenerative joint disease of the hips and shoulders from October 1, 2002, and entitlement to a separate rating in excess of 10 percent from April 3, 2009.

7.  Entitlement to separate compensable rating for a left shoulder disability rated as part of a combined 10 percent disability rating for degenerative joint disease of the hips and shoulders from October 1, 2002, and entitlement to a separate rating in excess of 10 percent from April 3, 2009.

8.  Entitlement to an initial rating in excess of 20 percent for cervical spine early degenerative disc changes and herniated discs (cervical spine disability). 

9.  Entitlement to a total rating based on individual unemployability (TDIU) prior to April 14, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army from April 1982 to September 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2003 and December 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In March 2005, the Veteran testified at a hearing at the RO.  

Most recently, in April 2017 the Board remanded the claims for a higher rating for an anxiety disorder with primary insomnia, separate and/or higher ratings for the hips, shoulders, and cervical spine disabilities and for a TDIU.  However, the Board finds that it does not currently have jurisdiction over these issues because they have not been re-certified since the Remand.  See Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  Therefore, they will be the subject of a separate decision after they are re-certified to the Board.

In June 2017, the Board stayed the Veteran's claim for higher ratings for the skin disorder.  In Johnson v. McDonald, 27 Vet. App. 497, 505 (2016), the Court held that the Veteran's use of a topical steroid constituted "systemic therapy" within the meaning of 38 C.F.R. § 4.118, Diagnostic Code 7806.  This decision was stayed pending an appeal to the Federal Circuit.  See Johnson v. McDonald, 2016 U.S. App. Vet. Claims LEXIS 1528 (Vet. App. Oct. 6, 2016) (Order granting stay in part).  In Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 (Fed. Cir., July 14, 2017), the Federal Circuit reversed the Court's decision.  As the appeal in Johnson has been decided, the stay is no longer in effect, and the Board will now decide the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

1.  From October 1, 2002, to April 6, 2009, the preponderance of the evidence shows that the Veteran's skin disorder covered less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period

2.  From April 6, 2009, preponderance of the evidence shows that the Veteran's skin disorder does not cover more than 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or by systemic therapy being required for a total duration of six weeks or more, but not constantly, during the past 12-month period


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent from October 1, 2002, and 30 percent from April 6, 2009, for a skin disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.27, Diagnostic Code 4.118, Diagnostic Code 7813-7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran and his representative assert that the claimant's skin disorder is manifested by adverse symptomatology that equate to the criteria for an increased rating.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's skin disorder is rated as 10 percent disabling from October 1, 2002, and 30 percent from April 6, 2009, both under 38 C.F.R. § 4.118, Diagnostic Code 7813-7806.  

Initially, the Board notes that, as mentioned above, the Board has lifted its Johnson stay because the United States Court of Appeals for the Federal Circuit has recently held, in substance, that Diagnostic Code 7806's reference to systemic therapy does not include topical steroid creams.  Therefore, the Board finds that it may adjudicate the current rating claim.

Next, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again effective October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008, or if a veteran makes a specific request to have his disability rated under the new criteria.  However, the Board finds that this change in the regulations do not affect the current appeal because these changes did not change Diagnostic Code 7813 or Diagnostic Code 7806.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.

Given the nature of the Veteran's disability as described at the VA examinations outlined below, the Board finds that his skin disorder's predominant disability is closest to those found when rating dermatitis under Diagnostic Code 7806.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

In this regard, under 38 C.F.R. § 4.118, Diagnostic Code 7806, a 10 percent rating is warranted where the skin disability covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period; a 30 percent rating is assigned when the disorder covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or by systemic therapy being required for a total duration of six weeks or more, but not constantly, during the past 12-month period; and a 60 percent rating is assigned when the disorder covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or by constant or near-constant systemic therapy being required during the past 12-month period. 

More than 10 percent from October 1, 2002, to April 6, 2009.

At the January 2003 VA examination the Veteran reported that since his initial diagnosis he has had a problem with a lesion on his right hand which has worsened over time.  On examination, the Veteran had scanlines with micro-vesicles and excoriation on the right hand and scanlines on the soles and toes.  Additionally, two toenails had early dystrophic changes oncolysis and subungual hyperkeratosis.

Thereafter, at the May 2005 examination, the Veteran reported a problem with an itchy rash on his right hand and both feet that he treats with different creams with improvement but without a permanent cure.  Specifically, he reported that he treated the rash with lotrisone cream twice a day for eight months.  Next, it was reported that his treatment did not include corticosteroid or other immunosuppressive drug.  On examination, there were erythematous scaling patch on the right palm and the soles of his feet.  There was also subungual hyperkeratosis over the third and fourth toenails of the right foot.  The Veteran also had vesicular lesions on his right palm.  It was opined that his skin disorder covered 3 percent of the total body area and 5 percent of exposed areas affected.

A review of the record on appeal also reveals the Veteran's periodic complaints and treatment for his skin disorder.  However, these records do not show symptoms worse than what was reported at the above VA examinations.  The Board also notes that the record is negative for the Veteran treating his skin disorder with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

Given the above medical evidence Board finds that the record for the October 1, 2002, to April 6, 2009, time period is negative for any evidence that the Veteran's skin disorder required systemic therapy being for a total duration of six weeks or more during any 12-month period during this time period.  The Board also finds that the most probative evidence of record are the above VA examinations, which are not contradicted by any other evidence of which, which show that the Veteran skin disorder does not cover at least 20 percent of his entire body or 20 percent of the exposed areas affected.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, the Board finds that the claim for a rating in excess of 10 percent at any time from October 1, 2002, to April 6, 2009, must be denied.  38 C.F.R. § 4.118, Diagnostic Code 7813-7806; Fenderson; Hart.

More than 30 percent from April 6, 2009.

At the April 2009 VA examination, the Veteran reported a problem with fungal infections in the hands, feet, and nails that started during the military service.  As to his treatment, it was reported that he used Clotrimazole cream.  It was also reported that he has not been prescribed oral anti-fungal medication, corticosteroids, or other immunosuppressive drugs.  On examination, the Veteran's right palm had some erythema and mild scaling that covered 1 percent of the total body area and 2 percent of exposed areas affected.  His 1st and 2nd fingernails of the right hand, 1st and 3rd toenails of the right foot, and 1st, 4th, and 5th toenails of the left foot had subfungual hyperkeratosis.  Additionally, the 2nd, 3rd, and 4th inter-digital space of both feet had scaling and erythema.  It was opined that this covered 0 percent of the total body area and 5 percent of exposed areas affected.

At the April 2016 examination, the Veteran reported problems with the soles of both feet and fissuring between his toes that created a lot of discomfort.  Next, it was reported that in the past 12 months he treated his skin disorder with the constant/near-constant use of a topical cream (i.e., Clotrimazole).  On examination, the tinea pedia caused a scaly rash on the soles of both feet with macerated tissue and fissuring; the tinea manum caused mild atrophy on the skin of the fingers and around the nails on the right hand; and the tine urgium caused yellowish discoloration and dystrophy in 1st, 3rd and 5th nails on the right hand, the 1st and 5th toe nails on the left foot, and the 1st, 2nd, 3rd, and 5th toenails on the right foot.  It was opined that the skin disorder covered less than 5 percent of the total body area and less than 5 percent of the exposed areas affected.

Regarding treatment records, they document the Veteran's complaints and treatment for skin disorder, but nothing in these records show his symptoms to be worse than what was reported by the above VA examiners.  See Colvin.  In addition, there are no reports showing the percentage of the Veteran's body affected by the skin disability contrary to the areas reported on examination or the use of intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, more frequent than reported at the above VA examinations.  Id.

Given the above medical evidence Board finds that the record for the post-April 6, 2009, time period is negative for any evidence that the Veteran's skin disorder requires constant or near-constant systemic therapy during any 12-month period during this time period.  The Board also finds that the most probative evidence of record are the above VA examinations, which are not contradicted by any other evidence of which, which show that the Veteran skin disorder does not cover more than 40 percent of his entire body or more than 40 percent the exposed areas affected.  See Colvin.  Therefore, the Board finds that the claim for a rating in excess of 30 percent at any time from April 6, 2009, must be denied.  38 C.F.R. § 4.118, Diagnostic Code 7813-7806; Fenderson; Hart.

Conclusion

In reaching this above conclusions the Board has not overlooked the fact that the Veteran and others are competent to report on the symptoms they observe.  See Davidson.  However, a review of the record on appeal does not show that they ever provided VA with a statement in which they reported that the Veteran's service connected skin disorder covered a greater percentage of his entire body and/or the exposed areas affected than what was reported by the above VA examiners.  Therefore, the Board finds the opinions provided by the VA examiners the most probative evidence of record.  See Owens.


ORDER

An increased rating for skin disorder is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


